Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/16/2021 and 12/08/2021 were filed after the mailing date of the Notice of Allowance on 08/20/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
 
Response to Arguments
The rejections of the Final office action mailed 11/13/2020, have been overcome by the applicant’s arguments and the examiner’s amendment in the previous office action mailed 08/20/2021. No new rejection is needed, after examiner review IDS summited on 11/16/2021 and 12/08/2021.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  
1)    Hudman (US 2016/0146927A1) teaches images screen, light source and image sensor [0035-0042] Fig. 1, light intensity profile [0052] Fig. 7, light incident angle [0047] [0079] and near field illumination pattern [0084-0085]. 
2)    Freedman (US 2010/0290698 A1) teaches near-field pattern and incremental distance [0082-0083] and 3D mapping [0021-0022].
3)    Engellen (US 2010/0134050A1) teaches lighting fixtures, light image library and user interaction. 
4)    Shiratani (US 2002/0196415 A1) teaches a 3D information acquisition apparatus to acquire a depth value by projecting a pattern on an object and obtaining the correspondence between a light receiving pattern and a light projection pattern in order to measure a 3D shape.
5)    Ono (US 2001/0021011 A1) teaches a light source model, light intensity measurement and light beam angle.
These references taken either alone or in combination with the prior art of record fail to disclose instructions, including:
Claim 10: “wherein the imaging screen has a second side being opposite to the first side, and wherein the plurality of luminance values is stored for another surface of the second side being indirectly illuminated by the light source”
Claim 12: “wherein the disposing the imaging screen at the one position includes dynamically disposing the light source with a positioning slide that facilitates varying a distance between the light source and the imaging screen”
in combination with the remaining elements and features of the claimed invention. The dependent claims are allowable for at least their dependence on independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Claims 4-6, 8, 10-14, 17 and 428-437 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127.  The examiner can normally be reached on Monday-Friday 9:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUEN-MEEI GAN/Primary Examiner, Art Unit 2148